DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following is a non-Final action in response to the preliminary amendment filed on 12/21/2020. Claims 1-18 have been canceled; and new claims 19-32 have been added. Therefore, claims 19-32 are currently pending in this application. 

Claim Rejections - 35 USC § 101
4.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 19-32 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a system or a process.

Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 19, the following claimed limitations recite an abstract idea: present in a first view (i) a panorama comprising a sequential plurality of features in a background layer of the first view, and (ii) one or more features, selected from the sequential plurality of features, to evoke acute-focus vision, in a foreground layer of the first view, wherein the one or more features presented in the foreground layer are enlarged from the panorama in the background layer; and present and highlight, simultaneously in a second view adjacent to the first view, one or more context features selected from a plurality of context features, wherein the one or more context features correspond to the one or  more features displayed in the foreground layer in the first view, wherein the plurality of context features correspond to intermediary connections between the sequential plurality of features in the panorama
— 	Considering claim 26, the following claimed limitations recite an abstract idea: 
(a) presenting, in a first view, (i) a panorama comprising a sequential plurality of features in a background layer of the first view, and (ii) one or more features, selected from the sequential plurality of features, to evoke acute-focus vision, in a foreground layer of the first view, wherein the one or more features presented in the foreground layer are enlarged from the panorama in the background layer; and (b) presenting and highlighting simultaneously in a second view adjacent to the first view, one or more context features selected from a plurality of context features, wherein the one or more context features correspond to the one or more features displayed in the foreground layer in the first view, wherein the plurality of context features correspond to intermediary connections between the sequential plurality of features in the panorama.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, which is part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (MPEP 2106.04(a)). The claims correspond to managing personal behavior. 
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claims recite additional elements—such as: an interactive  graphical user interface and a display for navigating an electronic book, a first display, a second display, etc., which are utilized to perform the claimed functions regarding: presenting information in a first view (“present[ing] in a first view (i) a panorama comprising a sequential plurality of features in a background layer of the first view, and (ii) one or more features, selected from the sequential plurality of features . . .”); presenting information in a second view (“present[ing] and highlight[ing], simultaneously in a second view adjacent to the first view, one or more context features . . .”), etc. 
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology. The observations above confirm that the claims are indeed directed to an abstract idea. 
Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. presenting information via one or more windows, and/or one or more display devices, wherein each window or display device is displaying a specific content, etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
In addition, the implementation of the conventional system to facilitate the presentation of selected information via one or more windows, and/or one or more display devices, etc., is already directed to a well-understood, routine or conventional activity in the art (e.g. see US 5,506,937; US 2006/0195461; US 2003/0049593, etc.).
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea. It is further worth to note that the above analysis already encompasses each of the current dependent claims (i.e. claims 20-25 and 27-32). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Thus, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claims 19-32 are rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each of claims 19 and 26 recites a panorama module that presents in a first view (i) a panorama comprising a sequential plurality of features in a background layer of the first view, and (ii) one or more features (selected from the sequential plurality of features), to evoke acute-focus vision, in a foreground layer of the first view, wherein the one or more features presented in the foreground layer are enlarged from the panorama in the background layer.
	However, the original disclosure does not have written description regarding such module that presents two different layers of a view, namely, a background layer and a foreground layer. Given the above deficiency, the specification also lacks written 

	The original disclosure appears to describe a scenario where a view displays a set of features as a background to be taken as a whole, and highlighting selected context in the foreground for emphasis; or making a scene(s) visible by enlarging or highlighting it in the foreground while the panorama is in the background (e.g. see [0775]; [0777] and [0778]). However, such description does not necessarily suggest presenting two different layers, as currently claimed.    
Note that, when an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a), or first paragraph (pre-AIA ), a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06).
6.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 22 and 29 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
wherein the plurality of sequences are displayed as a tabular grid” (emphasis added).
	However, each of the above claims lacks sufficient antecedent basis regarding the term “the plurality of sequences”. For instance, it is unclear whether the above term is implying “the plurality of sequence events”. Consequently, claims 22 and 29 are ambiguous.  
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph
7.	The following is a quotation of 35 U.S.C.112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C.112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
●	Claims 19-32 invoke 35 U.S.C.112(f) or pre AIA  35 U.S.C.112, sixth paragraph for the following reasons. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
“a panorama module” to present a panorama  in a first view; 
”a context gatherer module” to present and highlight one or more context features; and
“a control panel module” to display a plurality of sequence events. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.











Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 19, 21-26 and 28-32 are rejected under 35 U.S.C.103 as being unpatentable over Ford 5,506,937 in view of Brown 9,223,461.
	Regarding claim 19, Ford teaches the following claimed limitations: a system for presenting an interactive graphical user interface on a display for navigating an electronic book (col.1 lines 49-67; col.2 lines 1-5: e.g. a computer system/method for exploring of a domain of knowledge, wherein the system implements a graphical interface(s) that allow the user to explore  one or more concepts. Accordingly, the system provides the user with an interactive graphical user interface for navigating an electronic book), comprising: a panorama module, configured to present in a first view (i) a panorama comprising a e.g. the system presents (i) a plurality of nodes—i.e. a plurality of features—in the back ground of a first window/view, label “72”, wherein the plurality of nodes are interconnected with one another in a particular order; and (ii) at least one selected node—such as the node with shaded box—that evokes acute-focus vision, in the foreground layer of the first window/view. Accordingly, the system implements a panorama module that presents the first view); and a context gatherer module, configured to present and highlight, simultaneously in a second view adjacent to the first view, one or more context features selected from a plurality of context features, wherein the one or more context features correspond to the one or more features displayed in the foreground layer in the first view, wherein the plurality of context features correspond to intermediary connections between the sequential plurality of features in the panorama (FIG 7, label “40”: e.g. the system simultaneously displays a second window—i.e. a second view—that is positioned adjacent to the first view; wherein the second window/view displays a plurality of connected intermediate nodes (i.e. a plurality of context features) that correspond to the selected node—shaded node—in the first view; and wherein at least one of the intermediate nodes in the second view is highlighted; such as, the node “Ejection Fraction” is shaded to indicate that it is highlighted. Thus, the system already implements context gatherer module; and wherein the plurality of intermediate nodes in the second view—label “40”—indicate that the plurality of context features correspond to intermediary connections between the sequential plurality of features in the panorama).
	Ford does not teach that the one or more features presented in the foreground layer are enlarged from the panorama in the background layer.
Brown discloses a system that implements an interface for facilitating a user’s navigation through electronic content (col.3, lines 42-50), wherein the system generates a panorama comprising a plurality of nodes (i.e. a plurality of features) related to content that the user is exploring; and wherein one or more of the nodes presented in the foreground are enlarged from the background layer (col.6, lines 12-19; col.11, lines 46-60; also see FIG 3D, label “352”).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Ford in view of Brown; for example, by incorporating an algorithm that further modifies one or more of the nodes in one or more of the views; such as, further magnifying (or enlarging) at least one of the nodes in the first view (FIG 7, label “72”) in order to help the user to easily identify, from the plurality of the nodes in the first view, the specific node that is relevant to the topic that the user is currently exploring, etc.  
	Regarding claim 26, Ford teaches the following claimed limitations: a method for presenting an interactive graphical user interface on a display for navigating an electronic book (col.1 lines 49-67; col.2 lines 1-5: e.g. a computer system/method for exploring a domain of knowledge, wherein the system implements a graphical interface(s) that allow the user to explore  one or more concepts. Accordingly, the system provides the user with an interactive graphical user interface for navigating an electronic book), comprising: (a) presenting, in a first view, by a panorama module, (i) a panorama comprising a sequential plurality of features in a background layer of the first view, and (ii) one or more features, selected from the sequential plurality of features, to evoke acute-focus vision, in a foreground layer of the first view (see FIG 7, label “72”: e.g. the system presents (i) a plurality of nodes—i.e. a plurality of features—in the back ground of a first window/view, label “72”, wherein the plurality of nodes are interconnected with one another in a particular order; and (ii) at least one selected node—such as the node with shaded box—that evokes acute-focus vision, in the foreground layer of the first window/view. Accordingly, the system implements a panorama module that presents the first view); and (b) presenting and highlighting, by a context gatherer module, simultaneously in a second view adjacent to the first view, one or more context features selected from a plurality of context features, wherein the one or more context features correspond to the one or more features displayed in the foreground layer in the first view, wherein the plurality of context features correspond to intermediary connections between the sequential plurality of features in the panorama (FIG 7, label “40”: e.g. the system simultaneously displays a second window—i.e. a second view—that is positioned adjacent to the first view; wherein the second window/view displays a plurality of connected intermediate nodes (i.e. a plurality of context features) that correspond to the selected node—shaded node—in the first view; and wherein at least one of the intermediate nodes in the second view is highlighted; such as, the node “Ejection Fraction” is shaded to indicate that it is highlighted. Thus, the system already implements context gatherer module; and wherein the plurality of intermediate nodes in the second view—label “40”—indicate that the plurality of context features correspond to intermediary connections between the sequential plurality of features in the panorama).
	Ford does not teach that the one or more features presented in the foreground layer are enlarged from the panorama in the background layer.
	However, Brown discloses a system that implements an interface for facilitating a user’s navigation through electronic content (col.3, lines 42-50), wherein the system generates a panorama comprising a plurality of nodes (i.e. a plurality of features) 

	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Ford in view of Brown; for example, by incorporating an algorithm that further modifies one or more of the nodes in one or more of the windows/views; such as, further magnifying (or enlarging) at least one of the nodes in the first view (FIG 7, label “72”) in order to help the user to easily identify, from the plurality of the nodes in the first view, the specific node that is relevant to the topic that the user is currently exploring, etc.  
	Regarding claims 21 and 28, Ford in view of Brown teaches the claimed limitations as discussed above.
Ford further teaches, a control panel module configured to display a plurality of sequence events (FIG 13, label “66”; col.5 lines 49-57: e.g. the system displays additional window, label “66”, that displays sequence of events related to one or more topics that the one or more nodes cover. Accordingly, the system implements a control panel module, as claimed above). 
Note that part of the limitation, “a sequence event of the plurality of sequence events corresponds to a feature of the plurality of features or a step between two features of the plurality of features”, is directed to the content (topic) of the information being displayed; and therefore, it is nonfunctional descriptive matter. 
Nevertheless, given the  teaching of Ford above regarding the process of generating an additional window that displays further information regarding one or more e.g. information regarding one or more nodes that involve critical subject matter; information regarding one or more sequence of subtopics that relate to one or more of the nodes/features, etc.), so that the user would have a more detailed information; such as, information regarding one or more sequence of subtopics that one or more of the nodes cover, etc. 
Ford in view of Brown teaches the claimed limitations as discussed above. Ford further teaches:
Regarding claims 22 and 29, wherein the plurality of sequences are displayed as a tabular grid (FIG 13, label “66”; col.5 lines 49-57: e.g. the control panel, label “68”, already displays a grid for displaying the plurality of sequence of events); 
Regarding claims 23 and 30, wherein the sequence event corresponds to a panorama event presented on the first view (FIG 13, labels “72” and “66”: e.g. the information displayed via window “68” already corresponds to one or more of the nodes displayed via window “72” (i.e. the first view). Accordingly, the sequence event corresponds to a panorama event presented on the first view);
Regarding claims 24 and 31, wherein the panorama event comprises highlighting of the feature in the foreground layer of the first view (FIG 13, labels “72”: e.g. one of the nodes, namely the node “Ischemia map”, in the first view (label “72”) is shaded or highlighted to indicate the user’s current position; and therefore, the panorama event already comprises highlighting of the feature in the foreground layer of the first view);  
FIG 7, labels “72”: e.g. the plurality of nodes (i.e. the sequential plurality of features) displayed in the first view are already arranged according to subgroups; and therefore, the sequential plurality of features are further arranged in a plurality of clusters of features). 
●	Claims 20 and 27 are rejected under 35 U.S.C.103 as being unpatentable over Ford 5,506,937 in view of Brown 9,223,461 and in view of Parmer 2003/0049593.
	Regarding claims 20 and 27, Ford in view of Brown teaches the claimed limitations as discussed above. 
	Ford in view of Brown does not explicitly describe, the panorama module presents the first view on a first display and wherein the context gatherer module presents the second view on a second display different from the first display.
	However, Parmer discloses a system for providing teaching materials to one or more users, wherein the system implements a module that allows the system to present a first content to a first display device and a second content to a second display device ([0071] to [0073]: e.g. the teacher computer allows the teacher to present (i) a first lesson content to a first student computer, and (ii) a second lesson content to a second student computer; and wherein each of the teacher’s computer, the first student computer and the second student computer is different).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Ford in view of Brown and further in view of Parmer; for example, by incorporating an algorithm that allows the computer to present different windows to different devices; such as, an arrangement where an instructor is teaching 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715